—Judgment unanimously affirmed. Memorandum: The record does not reflect that defendant made a voluntary, knowing and intelligent waiver of his right to appeal (compare, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1, 11). Upon our review of the issue whether the sentence imposed was harsh and excessive, we conclude that it lacks merit. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Pine, J. P., Balio, Lawton, Boomer and Davis, JJ.